                                            DOCUMENT 2
Case 1:21-cv-00258-TFM-M Document 1-1 Filed 05/28/21 Page 1 ofELECTRONICALLY
                                                               5 5/4/2021
                                                                  PageID     #: 6FILED
                                                                          9:33 AM
 Exhibit A                                                                          02-CV-2021-900772.00
                                                                                    CIRCUIT COURT OF
                                                                                MOBILE COUNTY, ALABAMA
                                                                                JOJO SCHWARZAUER, CLERK

              IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA

 DEBORAH A. MOSS NICHOLS,                    *
                                             *
        Plaintiff,                           *
 v.                                          *
                                             *
 CIRCLE K STORES, INC., and                  *           CASE NO.: CV-2021-____________
 Fictitious Defendants A – Z, being parties *
 whose fault caused or contributed to the    *                  PLAINTIFF DEMANDS
 injuries sustained by the Plaintiff which   *                    TRIAL BY JURY
 is the basis of this suit, and whose names, *
 capacities and identities are otherwise     *
 unknown to the Plaintiff and which will     *
 be added by amendment when                  *
 ascertained,                                *
                                             *
        Defendants.                          *

                                      COMPLAINT
                               JURISDICTIONAL PREAMBLE

         COMES NOW the Plaintiff, Deborah A. Moss Nichols, and in accordance with the

Alabama Rules of Civil Procedure, files the following claim for relief against the Defendant, Circle

K Stores, Inc., and Fictitious Defendants, A – Z, as follows:

         1.    Plaintiff, Deborah A. Moss Nichols, is an adult resident of Washington County,

Alabama.

         2.    Defendant, Circle K Stores, Inc., is a corporation conducting business in

Washington County, Alabama.

         3.    Fictitious Defendants A – Z are persons, firms, corporations and/or entities within

the jurisdiction of this court as set out in the style of this Complaint, whose true names are unknown

to the Plaintiff at this time but will be substituted by amendment when discovered.

         4.    The amount in controversy is within the jurisdictional limits of this Honorable

Court.
                                            DOCUMENT 2
Case 1:21-cv-00258-TFM-M Document 1-1 Filed 05/28/21 Page 2 of 5                         PageID #: 7




                                   FIRST CAUSE OF ACTION
                                        NEGLIGENCE

         Plaintiff, Deborah A. Moss Nichols, alleges against the Defendants, Circle K Stores, Inc.

and Fictitious Defendants A – Z, separately and severally as follows:

         5.     The Plaintiff adopts and realleges all prior paragraphs as is fully set out herein.

         6.     On or about the July 25, 2019, Plaintiff, Deborah A. Moss Nichols, while an invitee,

was upon the premises, either owned or under the control of the Defendants, located at 3251

Dauphin Street, Mobile, Alabama 36606. While in an area open to invitees and expected to be

traversed by said invitees, the Plaintiff tripped on an unmarked curb at a gas pump, which caused

her to fall and sustain injuries to her person.

         7.     Plaintiff’s fall was the proximate result of the Defendants’ negligence in that the

Defendants knew or should have known of the defective condition of the curb and failed to either

remedy the defect or warn the Plaintiff of the defect.

         8.     The defect of the curb was not an open an obvious hazard.

         9.     As a proximate result of the Defendants’ negligence, Plaintiff suffered the

following injuries and damages: Plaintiff was made sick, sore, and lame; Plaintiff was battered,

bruised and contused; Plaintiff was permanently injured; Plaintiff suffered physical pain and

suffering and mental anguish and will so suffer in the future; Plaintiff incurred medical bills and

expenses and will incur such expenses in the future; Plaintiff lost wages and an ability to earn

money.

         WHEREFORE, Plaintiff demands judgment against the Defendants for compensatory

damages in a sum within the jurisdictional limits of this Court, plus interest and cost.
                                            DOCUMENT 2
Case 1:21-cv-00258-TFM-M Document 1-1 Filed 05/28/21 Page 3 of 5                         PageID #: 8




                                 SECOND CAUSE OF ACTION
                                      WANTONNESS

         Plaintiff, Deborah A. Moss Nichols, alleges against the Defendants, Circle K Stores, Inc.

and Fictitious Defendants A – Z, separately and severally as follows:

         10.    The Plaintiff adopts and realleges all prior paragraphs as is fully set out herein.

         11.    On or about the 7/25/2019, Plaintiff, Deborah A. Moss Nichols, while an invitee,

was upon the premises, either owned or under the control of the Defendants, located at 3251

Dauphin Street, Mobile, Alabama 36606. While in an area open to invitees and expected to be

traversed by said invitees, the Plaintiff tripped on an unmarked curb at a gas pump, which caused

her to fall and sustain injuries to her person.

         12.    Plaintiff’s fall was the proximate result of the Defendants’ wantonness in that the

Defendants knew or should have known of the defective condition of the curb and failed to either

remedy the defect or warn the Plaintiff of the defect.

         13.    The defect of the curb was not an open an obvious hazard.

         14.    As a proximate result of the Defendants’ wantonness, Plaintiff suffered the

following injuries and damages: Plaintiff was made sick, sore, and lame; Plaintiff was battered,

bruised and contused; Plaintiff suffered permanent injuries; Plaintiff suffered physical pain and

suffering and mental anguish and will so suffer in the future; Plaintiff incurred medical bills and

expenses and will incur such expenses in the future; Plaintiff lost wages and an ability to earn

money.

         WHEREFORE, Plaintiff demands judgment against the Defendants for punitive damages

in a sum within the jurisdictional limits of this Court, plus interest and cost.
                                      DOCUMENT 2
Case 1:21-cv-00258-TFM-M Document 1-1 Filed 05/28/21 Page 4 of 5     PageID #: 9




                                        /s/ Benjamin M. Warren
                                        BENJAMIN M. WARREN(WAR094)
                                        Attorney for Plaintiff

OF COUNSEL:
GREENE & PHILLIPS
51 N. Florida Street
Mobile, Alabama 36607
251-478-1115 – Telephone
251-471-3920 – Facsimile

DEFENDANT TO BE PERSONALLY SERVED AS FOLLOWS:

Circle K Stores, Inc.
c/o Corporation Service Company Inc
641 South Lawrence Street
Montgomery, AL 36104
     Case 1:21-cv-00258-TFM-M Document 1-1 Filed 05/28/21 Page 5 of 5                                                  PageID #: 10

State of Alabama                                                                                      Court Case Number
Unified Judicial System
                                                     SUMMONS
                                                                                                      02-CV-2021-900772.00
Form C-34 Rev. 4/2017                                 - CIVIL -
                                 IN THE CIRCUIT COURT OF MOBILE COUNTY, ALABAMA
                                 DEBORAH A. MOSS NICHOLS V. CIRCLE K STORES, INC.
  NOTICE TO:       CIRCLE K STORES, INC., C/O CSC, INC. 641 S. LAWRENCE ST., MONTGOMERY, AL 36104

                                                               (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  BENJAMIN M. WARREN                                                                             ,
                                                          [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 51 N. FLORIDA ST., MOBILE, AL 36607                                                                               .
                                                                       [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of
     pursuant to the Alabama Rules of the Civil Procedure.                                  [Name(s)]

                05/04/2021                               /s/ JOJO SCHWARZAUER           By:
                     (Date)                                              (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.
                                                                 (Plaintiff's/Attorney's Signature)


                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                          .
                                                                                                          (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                 in                                                                   County,
                     (Name of Person Served)                                                    (Name of County)

  Alabama on                                               .
                                   (Date)
                                                                                                      (Address of Server)

  (Type of Process Server)                      (Server's Signature)


                                                (Server's Printed Name)                               (Phone Number of Server)
